 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made on December 17,
2013 between BTX Trader LLC, a Delaware limited liability company (“Seller”) and
Divya Thakur, a natural person (“DT”) and Ilya Subkhankulov, a natural person
(“IS”, and together with DT, “Purchasers”).
 
WHEREAS, pursuant to the Securities Purchase Agreement (the “Securities Purchase
Agreement”), dated as of December 4, 2012, by and among WPCS International
Incorporated, a Delaware corporation with offices located at One East Uwchlan
Avenue, Suite 301, Exton, Pennsylvania 19341 (the “Company”) and the investors
listed on the Schedule of Buyers attached thereto (individually, a “Buyer” and
collectively, the “Buyers”), the Buyers purchased for an aggregate purchase
price of $4,000,000, $4,000,000 in senior secured convertible notes (the
“Original Notes”) and warrants, which are initially exercisable into shares of
common stock, $0.0001 par value of the Company (the “Common Stock”).
 
WHEREAS, certain direct and indirect subsidiaries of the Company (other than
subsidiaries organized under the laws of a jurisdiction other than the United
States, any of the states thereof or the District of Columbia (the “Foreign
Subsidiaries”), and all other subsidiaries, the “U.S. Subsidiaries”) guaranteed
the obligations under the Original Notes pursuant to a guarantee agreement (as
amended or modified from time to time in accordance with its terms, the
“Guarantee Agreement”).
 
WHEREAS, the Original Notes were also secured by a security interest in
substantially all of the current and future assets of the Company and all direct
and indirect U.S. Subsidiaries of the Company currently formed or formed in the
future, and a 66% pledge of the capital stock of each of the Company’s Australia
Subsidiaries (as defined in the Original Notes) and a 60% pledge of the capital
stock of WPCS Asia Ltd, as evidenced by a pledge and security agreement (as
amended or modified from time to time in accordance with its terms, the
“Security Agreement” and together with the Guarantee Agreement, the “Security
Documents”);
 
WHEREAS, the Buyers appointed Worldwide Stock Transfer LLC as collateral agent
with respect to the Collateral (as defined in the Security Agreement) securing
the Original Notes (in such capacity, the “Collateral Agent”) pursuant to a
Collateral Agency Agreement (as amended or modified from time to time, the
“Collateral Agency Agreement”);
 
WHEREAS, concurrently with the closing of the transactions contemplated by the
Securities Purchase Agreement, the Company and the Buyers entered into a
Registration Rights Agreement (the “Registration Rights Agreement”), pursuant to
which the Company agreed to provide certain registration rights with respect to
the Registrable Securities (as defined in the Registration Rights Agreement),
under the Securities Act of 1933, as amended (the “Securities Act”) and the
rules and regulations promulgated thereunder, and applicable state securities
laws;
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to that certain Amended and Restated Limited Liability Company
Agreement of Seller (the “Contribution Agreement”), dated as of December 17,
2013, by and among the members of Seller and Seller, certain members of the
Seller (each a Buyer) (collectively, the “Noteholders”) (i) contributed, as part
of their initial capital contribution to Seller, an aggregate of 439,408 in
principal amount of Original Notes (collectively, the “Contributed Notes”) and
(ii) assigned to the Seller the Noteholders’ rights as holders of such
Contributed Notes pursuant to (w) the Securities Purchase Agreement, (x) the
Registration Rights Agreement, (y) the Security Documents and (z) the Collateral
Agency Agreement (collectively, the “Contribution and Assignment”);
 
WHEREAS, Purchasers are the owners of the assets described on Schedule I
attached hereto, including, without limitation, the Bitcoin trading software
program, all previous versions, and all work in progress comprising complete and
incomplete updates, upgrades, improvements and derivative works thereof,
including source code, object code development documentation and user manuals
(collectively, the “Program”), underlying technology, and all associated
proprietary rights (including without limitation, patent, copyright and trade
secret rights and rights to develop, modify, enhance, copy, publish, market,
distribute, license, sell, transfer, dispose of, use and otherwise deal with the
Program throughout the world), in whatever form such Program may take,
including, without limitation, (a) all versions of the source code and object
code for the Program in machine readable and printed form and all national or
computer language versions, (b) any and all end user manuals for the Program in
both printed and diskette form, (c) source code development documentation,
specifications and other documentation pertaining to the Program, to the extent
that such documentation exists, (d) bug lists and product specifications, plus
(e) to the extent that they exist, enhancement ideas and compatibility
information (collectively, the “Assets”);
 
WHEREAS, Seller desires to sell to Purchasers and Purchasers desire to purchase
from Seller (a) $439,408 in aggregate principal amount of the Contributed Notes
(collectively, the “Purchased Notes”) and (b) $500,000 in aggregate principal
amount of new secured promissory notes of Seller, in the form attached hereto as
Exhibit A (the “Seller Notes”, and together with the Purchased Notes, the
“Notes”), in exchange for the sale and transfer by Purchasers of all worldwide
right, title and interest in the Assets to Seller (the “Asset Transfer”) on the
basis of the representations, warranties and agreements contained in this
Agreement, and upon the terms but subject to the conditions set forth herein;
 
WHEREAS, the Seller Notes will be secured by a first priority security interest
in all of the assets of Seller, as evidenced by a security agreement in the form
attached hereto as Exhibit B (the “Security Agreement”); and
 
WHEREAS, Seller desires to assign to each Purchaser and each Purchaser desires
to assume from Seller, its rights as a holder of such Purchased Note being
purchased by such Purchaser under (a) the Securities Purchase Agreement, (b) the
Registration Rights Agreement, (c) the Collateral Agency Agreement and (d) the
Security Documents.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.  Purchase of Purchased Notes and the Seller Notes
 
(a)      Purchase and Sale.  At the Closing (as defined below), Seller hereby
agrees to sell (a) to DT: (i) a Purchased Note with an aggregate principal
amount of $292,953.31 and (ii) a Seller Note with an aggregate principal amount
of $333,350 and (b) to IS: (i) a Purchased Note with an aggregate principal
amount of $146,454.69 and (ii) a Seller Note with an aggregate principal amount
of $166,650, collectively, in exchange for the consummation by the parties
hereto of the Asset Transfer.
 
(b)      No Assignment of Exchange Cap Allocation or Authorized Share
Allocation.  The parties hereto hereby acknowledge and agree that the purchase
of the Purchased Notes by Purchasers does not include any purchase or assignment
of the Exchange Cap Allocation (as defined in the Original Notes) of any
Noteholder or Authorized Share Allocation (as defined in the Original Notes) of
any Noteholder, in each case, with respect to the Original Notes held by each
Noteholder and, consequently, the entire Exchange Cap Allocation and Authorized
Share Allocation held by any such Noteholder immediately prior to such
contribution to the Assignor and the Closing shall be held by such Noteholder
and apply to the remaining Original Notes held by such Noteholder after giving
effect to such contribution and the Closing.
 
(c)      Closing.  The date and time of the closing of the transactions
contemplated hereby (the “Closing”, and such date, the “Closing Date”) shall be
10:00 a.m., New York City time, on the date hereof, (or such other time as the
parties may agree) after notification of satisfaction or waiver of the
conditions to the closing set forth in Section 2 below at the offices of
Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New York, NY 10166.
 
Section 2.  Closing Conditions.
 
(a)      Purchasers’ Closing Conditions.  The obligation of Purchasers hereunder
to purchase the Notes at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Purchaser's sole benefit and may be waived by such
Purchaser at any time in its sole discretion by providing Seller with prior
written notice thereof.
 
(i)       The representations and warranties of Seller set forth herein shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that speak as of a
specific date, which shall be made as of such specific date).
 
(ii)      Seller shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by it at or prior to the Closing
Date.
 
 
3

--------------------------------------------------------------------------------

 
 
(iii)                 No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or other governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Agreement.
 
(iv)                 On the Closing Date, Seller shall have delivered to the
Company (with a copy to Purchasers) the Original Note along with irrevocable
instructions to split the Original Note into certificates representing the
Purchased Notes (in such denominations and registered in such names as each
Purchaser shall request), in accordance with Section 1(a) herein.
 
(v)      The Company and Seller shall have delivered into escrow signature pages
to the Securities Purchase Agreement, in the form attached hereto as Exhibit C
(the “Securities Purchase Agreement”), and, subject only to the release of
signature pages from such escrow and the execution by Purchasers of agreements
with the Company described therein (collectively, the “Purchaser Other
Agreements”), satisfied the conditions to closing set forth therein.
 
(b)      Seller’s Closing Conditions.  The obligation of Seller hereunder to
transfer and sell the Notes, as applicable, at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for Seller’s sole benefit and may
be waived by Seller at any time in its sole discretion by providing Purchasers
with prior written notice thereof.
 
(i)      The representations and warranties of each Purchaser set forth herein
shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date).
 
(ii)      Purchasers shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Purchasers at or prior
to the Closing Date.
 
(iii)                 No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or other governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Agreement.
 
(iv)                 Purchasers shall have delivered into escrow signature pages
to the Notice and Acknowledgment of Transfer attached hereto as Exhibit D and
the Purchaser Other Agreements.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 3.  Seller Representations and Warranties.  Seller hereby represents,
warrants and covenants to each Purchaser, as of the date hereof and the Closing
Date, as follows:
 
(a)      This Agreement has been duly authorized, executed and delivered by
Seller and constitutes a valid and legally binding agreement of Seller
enforceable against Seller in accordance with its terms, except (a) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors' rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies, or (c)
to the extent the indemnification provisions contained herein may be limited by
federal or state securities laws.
 
(b)      All government and other consents that are required to have been
obtained by Seller with respect to this Agreement have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with.  Seller has complied and will comply with all applicable disclosure or
reporting requirements in respect of the transaction contemplated hereby.
 
(c)      The issuance of the Seller Notes are duly authorized and upon issuance
in accordance with the terms hereof shall be validly issued and outstanding,
fully paid and nonassessable, free and clear of all liens, mortgages, security
interests, pledges, charges or encumbrances, rights of refusal of any kind or
claims of any Person (“Liens”).  For purposes of this Agreement, “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
Governmental Entity or any department or agency thereof.
 
(d)      Seller has good and valid title to the Purchased Notes free and clear
of any Liens. Delivery of the Purchased Notes to such Purchaser will pass to
such Purchaser good and valid title to the Purchased Note being purchased by
such Purchaser, free and clear of Liens other than those of such Purchaser or
under securities laws.
 
(e)      The execution and delivery by Seller of this Agreement, the sale by
Seller of the Purchased Notes, the issuance of the Seller Notes and the
performance by Seller of its obligations under this Agreement do not and will
not violate or conflict with any law applicable to Seller, any order or judgment
of any court or other agency of government applicable to Seller or any of
Seller’s assets or any contractual restriction binding on or affecting Seller or
any of Seller’s assets.
 
(f)      Seller is acting solely for Seller’s own account, and has made Seller’s
own independent decision to enter into this Agreement and as to whether this
Agreement is appropriate or proper for Seller based upon Seller’s own judgment
and upon advice of such advisors as Seller deems necessary.  Seller acknowledges
and agrees that Seller is not relying, and has not relied, upon any
communication (written or oral) of such Purchaser or any affiliate, employee or
agent of such Purchaser with respect to the legal, accounting, tax or other
implications of this Agreement and that Seller has conducted Seller’s own
analyses of the legal, accounting, tax and other implications hereof and
thereof; it being understood that information and explanations related to the
terms and conditions of this Agreement shall not be considered investment advice
or a recommendation to enter into this Agreement.  Seller acknowledges that
neither such Purchaser nor any affiliate, employee or agent of such Purchaser is
acting as a fiduciary for or an advisor to Seller in respect of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.  Purchaser Representations and Warranties.  Each Purchaser hereby
represents and warrants to Seller, as of the date hereof and as of the Closing
Date, as follows:
 
(a)      Such Purchaser has all legal capacity, requisite power and authority to
execute, deliver and perform its obligations under this Agreement.  This
Agreement has been duly and validly authorized, executed and delivered on behalf
of such Purchaser and shall constitute the legal, valid and binding obligation
of such Purchaser enforceable against it in accordance with its terms, except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors' rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (c) to the extent the indemnification provisions contained herein
may be limited by federal or state securities laws.
 
(b)      The execution, delivery and performance by such Purchaser of this
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, (ii) conflict with and will not be constrained by any
prior business relationship, agreement or understanding and such Purchaser does
not possess confidential information arising out of any current or prior
relationship which, in such Purchaser’s best judgment, would be utilized in
connection with the Assets in contravention of any policy or agreement relating
to such confidential information or (iii) result in a violation of any law,
rule, regulation, order, judgment  or decree (including federal and state
securities laws) applicable to such Purchaser, except for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.
 
(c)      Purchasers solely possess of all worldwide right, title and interest in
and to the Assets, free and clear of all any and all Liens, claims,
encumbrances, preemptive rights, right of first refusal and adverse interests of
any kind, including, without limitation, any and all patents, patent
applications, copyrights, and trade secret rights associated therewith, to the
extent that they exist, pertaining thereto.  Purchasers own, validly licenses or
otherwise has the right to use, all intellectual property (the “Intellectual
Property Rights”), on an exclusive basis, which are material to ownership and
operation of the Assets.  Schedule 4(c) sets forth a description of all
Intellectual Property Rights that are material to the operation and ownership of
the Assets taken as a whole.  No claims are pending or, to the knowledge of the
Purchasers, threatened that the Purchasers are infringing or otherwise adversely
affecting the rights of any Person with regard to any Intellectual Property
Rights.  To the knowledge of the Purchasers, no Person is infringing the rights
of the Purchasers with respect to any Intellectual Property Rights.
 
 
6

--------------------------------------------------------------------------------

 
 
(d)      Such Purchaser shall execute assignment documents for recordation in
the United States Copyright Office and/or United States Patent and Trademark
Office, and any foreign copyright office and/or foreign patent and trademark
office, as necessary, assigning to Seller, such Purchaser’s worldwide right,
title and interest in and to the Assets, including, any and all copyright
registrations or applications and/or patents or patent applications pertaining
thereto.
 
(e)      Such Purchaser has all right and authority to transfer the Assets to
Seller under this Agreement, and all worldwide right, title and interest in and
to the Assets and associated proprietary rights are by this Agreement
transferred to Seller free and clear of all Liens.
 
(f)      No agreement, license, contract or other rights have been granted by
any Purchaser to any third Person which conflict with the rights being granted
to Seller herein.
 
(g)      Such Purchaser understands that the Notes and any shares of Common
Stock issuable upon conversion thereof have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless subsequently registered
thereunder or an exemption from such registration is available.
 
(h)      Such Purchaser (a) is a sophisticated person with respect to the
purchase of the Notes; (b) has adequate information concerning the business and
financial condition of Seller to make an informed decision regarding the Asset
Transfer and the purchase of the Notes; and (c) has independently and without
reliance upon Seller, and based on such information as such Purchaser has deemed
appropriate, made its own analysis and decision to enter into this Agreement,
except that Such Purchaser has relied upon Seller's express representations,
warranties and covenants in this Agreement.  Such Purchaser acknowledges that
Seller has not given such Purchaser any investment advice, credit information or
opinion on whether the purchase of the Notes is prudent.
 
(i)      Such Purchaser is purchasing the Notes solely for its own account and
not with a view to the distribution or resale of the Notes or its rights
thereunder except pursuant to a registration statement declared effective under,
or an exemption from the registration requirements of, the Securities Act.
 
(j)      Such Purchaser is an “accredited investor” (as defined in Regulation D
under the Securities Act) and has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
transaction contemplated herein, and it is able to bear the economic risk of
such purchase.
 
(k)      Such Purchaser understands that the Notes are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that Seller is relying in
part upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Notes.
 
 
7

--------------------------------------------------------------------------------

 
 
(l)      Such Purchaser and its advisors, if any, have been furnished with
copies of materials relating to the business, finances and operations of Seller
and materials relating to the offer and exchange of the Notes, which have been
requested by such Purchaser. Such Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of Seller.  Such Purchaser understands
that its investment in the Notes involves a high degree of risk. Such Purchaser
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Notes.
 
(m)        Such Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Notes or the fairness or suitability of the
investment in the Notes nor have such authorities passed upon or endorsed the
merits of the offering of the Notes.
 
(n)      Such Purchaser understands that the Purchased Notes and the shares of
Common Stock issuable upon conversion thereof, shall bear the legends set forth
in Sections 5(c) of the Securities Purchase Agreement and such legends shall not
be removed except in accordance with Sections 5(d) of the Securities Purchase
Agreement.
 
(o)      Such Purchaser acknowledges that (i) Seller currently may have, and
later may come into possession of information with respect to the Company that
is not known to such Purchaser and that may be material to a decision to
purchase the Notes in exchange for the Asset Transfer (“Purchaser Excluded
Information”), (ii) such Purchaser has determined to purchase the Purchased
Notes notwithstanding its lack of knowledge of Purchaser Excluded Information,
if any, and (iii) Seller shall have no liability to such Purchaser, and such
Purchaser waives and releases any claims that it might have against Seller,
whether under applicable securities laws or otherwise, with respect to the
nondisclosure of Purchaser Excluded Information, if any, in connection with such
Purchaser's purchase of the Notes for in exchange for the Asset Transfer in
accordance herewith; provided, however, that Purchaser Excluded Information, if
any, shall not and does not affect the truth or accuracy of the representations
or warranties of Seller in this Agreement.
 
Section 5.  Payment of Expenses. Seller shall reimburse counsel to Purchasers
for up to $10,000 of reasonable, documented costs and expenses incurred in
connection with the transactions contemplated hereby. Except as provided in the
previous sentence, each party hereto shall be liable for its own costs and
expenses in connection with the transactions contemplated hereby.
 
Section 6.  Covenants.
 
(a)      Seller, for good and valuable consideration, effective as of the
Closing Date, hereby assigns, transfers, conveys and delivers to Purchaser all
of its right, title and interest in and to the Purchased Note, and with respect
to such Purchased Note, to the Securities Purchase Agreement, the Security
Documents, the Registration Rights Agreement and the Collateral Agency
Agreement, except as otherwise set forth in Section 1(b) herein.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)      Each Purchaser, for good and valuable consideration, effective as of
the Closing Date, hereby assigns, transfers, conveys and delivers to Seller all
of its worldwide right, title and interest in the Assets and hereby agrees to be
bound by the terms of the Securities Purchase Agreement, the Registration Rights
Agreement, the Security Documents and the Collateral Agency with respect to the
Purchased Note.  Without limiting the generality of the foregoing, each
Purchaser shall execute, acknowledge and deliver to Seller all such instruments
of conveyance, assignment and further assurance as Seller may reasonably request
to evidence, vest and confirm the rights, title and interest transferred or
granted to Seller under this Agreement.  In addition, each Purchaser shall
execute and deliver to Seller and the Company the Notice and Acknowledgment of
Transfer attached hereto as Exhibit D agreeing to be bound by all of the
provisions contained therein.
 
Section 7.  Notices.  All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
 
If to Seller:
 
BTX Trader LLC
511 SE 5th Ave
Suite 613
Fort Lauderdale, FL 33301
Attention: Managing Member
 
with a copy (for information purposes only) to:
 
Greenberg Traurig, LLP
MetLife Building
200 Park Avenue
New York, NY 10166
Attention:  Michael A. Adelstein, Esq.
 
If to Purchasers to:
 
Ilya Subkhankulov
 
 
Divya Thakur
 
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 8.  Governing Law; Submission to Jurisdiction.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE
BROUGHT IN A U.S. FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITTING IN
THE COUNTY, CITY, AND STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF SUCH COURT AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN INCONVENIENT FORUM OR A
LACK OF PERSONAL JURISDICTION TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING AND
ANY RIGHT OF JURISDICTION OR VENUE ON ACCOUNT OF THE PLACE OF RESIDENCE OR
DOMICILE OF ANY PARTY HERETO.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
Section 9.  Entire Agreement; Amendments. This Agreement supersedes all other
prior oral or written agreements among Purchasers, Seller, their affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither Seller
nor any Purchaser makes any representation, warranty, covenant or undertaking
with respect to such matters.  No provision hereof may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.
 
Section 10.  Severability. If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
Section 11.  No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
Section 12  Further Assurances.  Each party shall use its commercially
reasonable efforts to do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
Section 13  Confidentiality.  Each party agrees that, except as otherwise
compelled by law, court order or by a competent regulator, it will not issue any
reports, statements or releases, in each case relating to this Agreement or the
transactions contemplated hereby, without the prior written consent of the other
party hereto.  Notwithstanding anything to the contrary set forth herein, any
party and each representative of such party may disclose to any and all Persons,
without limitation of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement, and all materials of any kind
(including opinions or other tax analyses) related to such tax treatment and tax
structure.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 14  Successors.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.
 
Section 15 Counsel.  Each party hereto acknowledges that it has been represented
by independent legal counsel in the preparation of this Agreement and the
matters referred to herein.  Each party recognizes and acknowledges that counsel
to the Purchasers has represented certain members of the Seller in unrelated
matters and each party waives any conflicts of interest in connection therewith,
in connection with Seller’s reimbursement of counsel to Purchasers, and other
claims that it may not have been represented by its own counsel.  
 


 
[The remainder of the page is intentionally left blank]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Purchasers and Seller have caused their respective signature
page to this Securities Purchase Agreement to be duly executed as of the date
first written above.
 
 
SELLER:
 
BTX TRADER LLC
 
By:
Name: John O'Rourke
Title: Managing Member
 
PURCHASERS:
 
 
DIVYA THAKUR
 
 
ILYA SUBKHANKULOV

 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
ASSETS
 
 
1.
www.btxtrader.com domain name

 
2.
the BTX Trader name and all associated trademark, service mark, trade dress and
copyrights associated with the BTX name, logo and graphic art

 
3.
the BTX Trader business concept 

 
4.
source code



 
 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE 4(C)
 
DESCRIPTION OF INTELLECTUAL PROPERTY
 
 
1.
www.btxtrader.com domain name

 
2.
the BTX Trader name and all associated trademark, service mark, trade dress and
copyrights associated with the BTX name, logo and graphic art

 
3.
the BTX Trader business concept 

 
4.
source code

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
NOTICE AND ACKNOWLEDGEMENT AND JOINDER AGREEMENT
 
 
This Notice and Acknowledgement and Joinder Agreement (the “Notice and
Acknowledgement”) dated as of December __, 2013 between WPCS International
Incorporated, a Delaware corporation with offices located at One East Uwchlan
Avenue, Suite 301, Exton, Pennsylvania 19341 (the “Company”) and Divya Thakur, a
natural person (“DT”) and Ilya Subkhankulov, a natural person (“IS”, and
together with DT, “Assignees”).
 
Reference is made to (a) the Securities Purchase Agreement (the “Securities
Purchase Agreement”), dated as of December 4, 2012, by and among the Company,
and the investors listed on the Schedule of Buyers attached thereto
(individually, a “Buyer” and collectively, the “Buyers”), whereby the Buyers
purchased at the Closing (as defined in the Securities Purchase Agreement) for
an aggregate purchase price of $4,000,000, $4,000,000 in senior secured
convertible notes (the “Original Notes”) and warrants, which are initially
exercisable into shares of common stock, $0.0001 par value of the Company (the
“Common Stock”), (b) the Amended and Restated Limited Liability Company
Agreement of BTX Trader LLC, a Delaware limited liability company (the
“Assignor”), dated as of December __, 2013 (the “Contribution Agreement”), by
and among certain members of the Assignor (the “Original Noteholders”), whereby
each Original Noteholder (i) contributed, as part of its initial capital
contribution to the Assignor, an aggregate of $439,408 in principal amount of
Original Notes (collectively, the “Contributed Notes”) and (ii) assigned to the
Assignor such Original Noteholder’s rights as a holder of such Contributed Note
of such Original Noteholder pursuant to (w) the Securities Purchase Agreement,
(x) the Registration Rights Agreement (as defined in the Securities Purchase
Agreement), (y) the Security Documents (as defined in the Securities Purchase
Agreement) and (z) the Collateral Agency Agreement (as defined in the Securities
Purchase Agreement) (collectively, the “Contribution and Assignment”) and (c)
the Securities Purchase Agreement (the “Assignment Agreement”), dated as of
December __, 2013, by and between the Assignor and the Assignee, whereby the
Assignor (i) sold to the Assignees, together with other securities, $439,408 in
aggregate principal amount of the Contributed Notes (collectively, the
“Purchased Notes”) and (ii) assigned to the Assignees its rights as a holder of
the Purchased Notes pursuant to (w) the Securities Purchase Agreement, (x) the
Registration Rights Agreement, (y) the Security Documents and (z) the Collateral
Agency Agreement (collectively, the “Sale and Assignment”).
 
The Company and each Assignee hereby agree as follows:
 
1.           The Company hereby acknowledges that it has received notice of the
Sale and Assignment in accordance with the Assignment Agreement as of the date
first above written.
 
 
15

--------------------------------------------------------------------------------

 
 
2.           Each Assignee (i) agrees that it will perform in accordance with
their terms all of the agreements and obligations which by the terms of the
Securities Purchase Agreement, the Registration Rights Agreement, the Security
Documents and the Collateral Agency Agreement is required to be performed by it
as a Buyer and, as of the Effective Date (as defined below), the terms of the
Securities Purchase Agreement, the Registration Rights Agreement, the Security
Documents and the Collateral Agency Agreement shall be the binding obligations
of such Assignee; (ii) represents and warrants that the representations and
warranties of the Buyers contained in the Securities Purchase Agreement, the
Registration Rights Agreement, the Security Documents and the Collateral Agency
Agreement are true and correct as if made by such Assignee on the date hereof;
and (iii) agrees that it shall execute and deliver such additional documents
assuming the obligations of the Assignor and perform all tasks reasonably
requested by the Company to effect the assignment contemplated hereby.
 
3.           This agreement shall become effective on such date (the “Effective
Date”) as the Company, the Assignees and the Assignor have executed and
delivered this Notice and Acknowledgement.
 
4.           The Company and the Assignees agree that, as of the Effective Date,
the Assignees shall be a party to the Securities Purchase Agreement, the
Registration Rights Agreement, the Security Documents and the Collateral Agency
Agreement and, to the extent provided in this Notice and Acknowledgement, have
the rights and obligations under the Securities Purchase Agreement, the
Registration Rights Agreement, the Security Documents and the Collateral Agency
Agreement of the Assignors with respect to the Purchased Notes.
 
5.           Each Assignee hereby acknowledges and agrees that the purchase of
the Purchased Notes did not include any purchase or assignment of the Exchange
Cap Allocation (as defined in the Original Notes) of any Noteholder or
Authorized Share Allocation (as defined in the Original Notes) of any Original
Noteholder, in each case, with respect to the Original Notes held by each
Noteholder and, consequently, the entire Exchange Cap Allocation and Authorized
Share Allocation held by any such Noteholder immediately prior to such
contribution to the Assignor and such Sale and Assignment shall be held by such
Noteholder and apply to the remaining Original Notes held by such Noteholder
after giving effect to such contribution and such Sale and Assignment.
 
6.           Each of the parties represents and warrants that it is duly
authorized to enter into this Notice and Acknowledgement.  This Notice and
Acknowledgement shall be binding on each party's successors and permitted
assigns.  This Notice and Acknowledgement is personal to the parties and may not
be assigned or transferred by any party without the prior written consent of the
other parties.
 
7.           THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.  EACH PARTY AGREES THAT ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING IN ANY WAY TO THIS AGREEMENT SHALL BE BROUGHT IN A U.S. FEDERAL OR
STATE COURT OF COMPETENT JURISDICTION SITTING IN THE COUNTY, CITY, AND STATE OF
NEW YORK.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE
JURISDICTION OF SUCH COURT AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
DEFENSE OF AN INCONVENIENT FORUM OR A LACK OF PERSONAL JURISDICTION TO THE
MAINTENANCE OF ANY ACTION OR PROCEEDING AND ANY RIGHT OF JURISDICTION OR VENUE
ON ACCOUNT OF THE PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY HERETO.  EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
 
[The remainder of the page is intentionally left blank]
 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Notice and
Acknowledgement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 
THE COMPANY:
 
 
WPCS INTERNATIONAL INCORPORATED

 
 
 
By:

 
Name:

 
Title



 
ASSIGNEES:



____________________________________
      DIVYA THAKUR




____________________________________
      ILYA SUBKHANKULOV




Agreed and accepted,
this ___ day of December, 2013




WORLDWIDE STOCK TRANSFER LLC,
as Collateral Agent
 
By:
 

 
Name:

 
Title

 
 
17

--------------------------------------------------------------------------------

 
 
ASSIGNOR:


Agreed and accepted,
this ___ day of December, 2013


 
BTX TRADER LLC





 
By:
Name: John O'Rourke
Title: Managing Member
 
 
 

 
 

 
 

 
 
 
18
 
 